                              IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF OREGON

STATE OF OREGON,

                 Plaintiff,                                                Case. No. 1:21-cv-00671-MC

        v.                                                                                         ORDER

MICHAEL STANFORD & MELODY
RUTH ODONNELL-STANFORD,

            Defendants.
_____________________________

MCSHANE, Judge:

        Pro se Defendants Michael Stanford &s melody Ruth ODonell-Stanford face criminal

charges in Oregon state court.1 Defendants attempted to remove their criminal trial to federal

court, arguing the state court made several errors violating their constitutional rights. Defendants

seek an emergency temporary restraining order enjoining the state “from forcing Michael

Stanford and co-defendant Melody Ruth Odonnell-Stanford through jury trial on the

unconstitutional amended indictment that does not comply with the Mandatory Oregon State

Statutes, pending entry by the Court of a final judgment in this action.” Motion for TRO, 5.

        A party seeking a preliminary injunction “must establish that he is likely to succeed on

the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that the

balance of equities tips in his favor, and that an injunction is in the public interest.” Winter v.


1Defendants allege their criminal trial begins Tuesday, May 5, 2021. May 5, 2021 is a Wednesday and the Court
assumes the trial begins on Tuesday, May 5, 2021.

1 – ORDER
Natural Res. Defense Council, Inc., 129 S. Ct. 365, 374 (2008). The mere possibility of

irreparable harm is not enough. Rather, the plaintiff must establish that this harm is likely.

Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011). The standards for

issuing a temporary restraining order are like those required for a preliminary injunction.

Lockheed Missile & Space Co., Inc. v. Hughes Aircraft Co., 887 F. Supp. 1320, 1323 (N.D. Ca.

1995).

         Because Defedants’ state criminal proceedings are ongoing, his actions are barred by the

abstention doctrine set forth in Younger v. Harris, 401 U.S. 37 (1971), which prevents a federal

court from directly interfering with ongoing criminal proceedings in state court. There are no

“extraordinary circumstances” present that might uproot the “strong federal policy against

federal-court interference with pending state judicial proceedings.” Gilbertson v. Albright, 381

F.3d 965, 973 (9th Cir. 2004) (en banc) (quoting Middlesex Co. Ethics Comm. v. Garden State

Bar Ass’n, 457 U.S. 423, 431 (1982)). Defendants appear to believe that the state court judges

should have come to different conclusions on several pretrial matters. These are not

extraordinary reasons justifying a federal court stepping in and assuming jurisdiction over

ongoing state criminal proceedings. Meredith v. Oregon, 321 F.3d 807, 816 (9th Cir. 2003).

         Defendants’ request for an emergency TRO is DENIED and this matter is remanded to

Jackson County Circuit Court.

IT IS SO ORDERED.

         DATED this 3rd day of May, 2021.


                                              _______/s/ Michael J. McShane________
                                                      Michael McShane
                                                  United States District Judge




2 – ORDER
